Citation Nr: 9933058	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  95-13 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
service-connected lumbosacral strain.

2.  Entitlement to an increased (compensable) evaluation for 
service-connected residuals of appendectomy.

3.  Entitlement to 10 percent evaluation based on multiple 
noncompensable service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1977 to 
January 1982.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of September 1994 from the New 
Orleans, Louisiana Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
lumbosacral strain and residuals of appendectomy, assigning 
noncompensable evaluations for both disorders.


REMAND

Upon review of the record, the Board finds that it is 
necessary to remand this case.  According to documents on 
file, the veteran apparently appeared before a member of the 
Board at a Travel Board hearing held in November 1996.  
However a search for the hearing transcript revealed that the 
tape of the hearing was apparently damaged to the extent that 
a transcript of the hearing could not be made.  The veteran 
was notified of this on October 29, 1999, and was given the 
opportunity to request another Travel Board hearing.  On 
November 9, 1999, the veteran returned the notification and 
confirmed that he desired another Travel Board hearing.

In view of the foregoing, further appellate consideration is 
deferred and the case is REMANDED to the RO for the 
following:

Appropriate action should be taken by the 
RO to schedule the veteran for Travel 
Board hearing at the RO.  All 
correspondences pertaining to this matter 
should be associated with the claims 
folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


